240 Ga. 795 (1978)
242 S.E.2d 593
ANDERSON
v.
ANDERSON.
33128.
Supreme Court of Georgia.
Argued January 16, 1978.
Decided February 22, 1978.
Page, Scrantom, Harris, McGlamry & Chapman, Joan Swift, for appellant.
Keil & Davis, B. Seth Harp, Jr., for appellee.
MARSHALL, Justice.
This is an appeal by the wife in a divorce action from that portion of the divorce decree which gave the husband permanent custody of the parties' two minor sons, custody of whom had been lodged temporarily in the wife pursuant to an agreement of the parties.
1. The admission in evidence of certain letters, even if error, was not reversible error, in view of the holding in Division 2 of this opinion.
2. "In a contest between parents over the custody of a child, the trial court has a very broad discretion, looking always to the best interest of the child, and may award the child to one even though the other may not be an unfit person to exercise custody or had not otherwise lost the right to custody . . . Where in such a case the trial judge has exercised his discretion, this court will not interfere unless the evidence shows a clear abuse thereof. . . In a case such as this, it is the duty of the trial judge to resolve the conflicts in the evidence, and where there is any *796 evidence to support his finding it cannot be said by this court that there was an abuse of discretion on the part of the trial judge in awarding custody of the minor child to the father." Jackson v. Jackson, 230 Ga. 499 (197 SE2d 705) (1973) and cits.
After a careful review of the record we find no abuse of discretion in the award. See Morris v. Morris, 238 Ga. 291 (232 SE2d 920) (1977).
Judgment affirmed. All the Justices concur, except Hall, J., who dissents.